CUDAHY, Circuit Judge,
concurring in part and dissenting in part.
I agree with the majority’s analysis and disposition of the claims against both defendants in their official capacities. I disagree, however, with the court’s conclusion that Chief Nolan is protected individually by the doctrine of qualified immunity.
The majority agrees with the district court that there was insufficient evidence of Chief Nolan’s intent to transfer and replace the officers on the basis of their race and political association. Intent is difficult to prove, and, not surprisingly, Chief Nolan left no record of what he was thinking when he replaced three white officers with three black officers two days after the election for Cook County Sheriff. In my view, however, there was sufficient circumstantial evidence to create a genuine issue of material fact as to Nolan’s intent. Most obvious is the sheer temporal proximity of the action to the racially divided election. In addition, Nolan had met with the black officers several times prior to the election and testified that he decided to “give them a feeling of upward mobility.” Nolan’s mere assertion that he did not know the white officers does not resolve all doubt as to his state of mind. I believe that the *353subtle issue of Nolan’s motivation in taking the action in question should be resolved by the finder of fact. To that extent, I respectfully dissent.